Citation Nr: 1315137	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-42 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder as secondary to service-connected chondromalacia of the right knee and status post right ankle injury.

2.  Entitlement to service connection for a shoulder disorder.

3.  Entitlement to service connection for a wrist disorder.

4.  Entitlement to a rating higher than 20 percent for lumbar strain with spondylosis and degenerative disc disease.

5.  Entitlement to a rating higher than 10 percent for chondromalacia of the right knee.

6  Entitlement to a rating higher than 10 percent for status post injury of the right ankle.

7.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for a left knee disorder.  The RO also denied claims of entitlement to service connection for a bilateral shoulder disorder, a bilateral wrist disorder, a left ankle disorder, and claims of entitlement to increased ratings for chronic lumbar strain with spondylosis and degenerative disc disease, rated as 20 percent disabling; for chondromalacia of the right knee, rated as 10 percent disabling; and for status post injury of the right ankle, also rated as 10 percent disabling.  

In addition, in a September 2010 rating decision, the RO granted the Veteran service connection for hallux valgus of the left foot.  (A claim for a higher rating for hallux valgus and the claim for service connection for a left ankle disorder were addressed in statements of the case issued in September 2012.  There is no indication in the records made available to the Board that a substantive appeal was thereafter filed with respect to either issue.  Consequently, the Board will not address these questions.)

The Board further notes that during the course of the Veteran's appeal, the RO issued a rating decision in September 2012 in which it awarded a separate 20 percent disability rating for radiculopathy of the left lower extremity and a separate 10 percent disability rating for radiculopathy of the right lower extremity, both as part of the previously service-connected chronic lumbar strain with spondylosis and degenerative disc disease.  This was done no doubt because the rating criteria require that, when rating a back disability under 38 C.F.R. § 4.71a, neurologic impairments resulting therefrom must also be addressed as part of the same claim for a higher rating.  Nevertheless, the radiculopathy issues have not been addressed in any supplemental statement of the case following the September 2012 rating decision.  Because the claims that were originally appealed to the Board included an increased disability rating for chronic lumbar strain with spondylosis and degenerative disc disease, and because the RO awarded separate disability ratings for lower extremity radiculopathy pursuant to that claim, the question of whether higher ratings should now be assigned for right and left lower extremity radiculopathy remains on appeal.  Given that these issues have not been addressed by the RO in a supplemental statement of the case, a remand is required.  

(The decision below addresses the Veteran's claims for higher ratings for the back disability, right knee disability, and right ankle disability.  The Board also addresses the petition to reopen the previously denied claim of service connection for a left knee disorder, as well as the claim of service connection for a shoulder disorder.  Adjudication of the underlying merits of the left knee claim, as well as the other claims on appeal, is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed the decision to the Board, which denied the claim in a March 1998 decision.  

2.  Evidence received since the March 1998 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a currently diagnosed shoulder disorder.

4.  The Veteran's service-connected lumbar strain with spondylosis and degenerative disc disease is manifested by forward flexion of the thoracolumbar spine limited to no worse than 50 degrees when pain on motion is taken into consideration.

5.  The Veteran's chondromalacia of the right knee has been manifested by subjective complaints of pain, tightness, and instability; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 115 degrees of flexion.

6.  The Veteran's service-connected status post injury of the right ankle allows for dorsiflexion to no worse than 5 degrees and plantar flexion to no worse than 35 degrees, with no ankylosis and no malunion of the os calcis or astragalus; these symptoms equate to no worse than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A March 1998 Board decision that denied the Veteran's claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §  20.1100 (2012).

2.  Since the prior final denial of the Veteran's claim of service connection for a left knee disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran does not have a left or right shoulder disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4. The criteria for a rating higher than 20 percent for lumbar strain with spondylosis and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2012).

5.  The criteria for a disability rating higher than 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).

6.  The criteria for a rating higher than 10 percent for status post injury of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished. 

In this respect, through a June 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. 

The Board also finds that the June 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examinations in June 2009, August 2010, and June 2012, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the Veteran's statements and provide a rationale for the findings made, relying on and citing to the records reviewed.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for a bilateral shoulder disorder  but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2012).  In this case, as discussed below, there is simply no suggestion in the record that the Veteran has a current diagnosis of any shoulder disorder.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  New and Material Evidence-Left Knee

In a March 1998 rating decision, the Board denied the Veteran's claim for service connection for a left knee disorder as secondary to his service-connected right knee and right ankle disorders.  The Veteran did not appeal that denial, so the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  In June 2009, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim of service connection for a left knee disorder was the March 1998 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for a left knee disorder in October 1995.  The RO initially denied the claim in November 1996 and, in so doing, found that the Veteran had not established that he had a current left knee disorder.  The Veteran appealed that decision to the Board, which denied the claim in a March 1998 decision.  The Veteran did not appeal the Board's decision, which therefore became final.  The Veteran now asserts that he experiences left knee problems as a result of his service-connected chondromalacia of the right knee and status post right ankle injury and that service connection is thus warranted on a secondary basis.  

Evidence of record in 1998 included a VA examination conducted in 1996, as well as the Veteran's service treatment records.  Review of his service treatment records reflects that the Veteran was seen on multiple occasions in service for complaints of right knee problems, but the record is silent as to any complaints of or treatment for left knee difficulties.  At his separation medical examination, he was noted to have right knee and ankle disorders, but no left knee problems were noted.  At VA examinations conducted in January and October 1996, the Veteran was found to have no pathology of the left knee on which to base a diagnosis.  In particular, radiological evaluation of the left knee was found to be normal in January 1996, and in October 1996 the examiner clearly stated that there was no disorder of the left knee present.

Evidence added to the record since the Board's March 1998 denial concerning the Veteran's claim for service connection for a left knee disorder includes records of VA treatment the Veteran has received as well as VA examinations conducted in September 1998 and June 2012.  Review of this newly submitted evidence reflects that the Veteran has a currently diagnosed left knee disorder.  In particular, at his June 2012 VA examination, the Veteran was diagnosed with both degenerative joint disease and chondromalacia patella of the left knee.  As such, the Board finds that the evidence, in the form of the June 2012 VA examination assigning a diagnosis is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the March 1998 decision, the Board denied the Veteran's claim for service connection, in part, because he did not establish a current diagnosis of a left knee disorder.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he had a diagnosed left knee disorder related to his time in service, or to service-connected disability.  Newly submitted evidence, however, reflects that the Veteran has a current diagnosis of both degenerative joint disease and chondromalacia patella of the left knee.  Because it provides support for the finding of a currently diagnosed left knee disorder, this evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim for service connection for a left knee disorder have been met.  (As noted above, the underlying merits of this claim are addressed in the remand below.)


B.  Shoulder Claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F .R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Here, the Veteran contends that he experiences a bilateral shoulder disorder due to his time on active duty.  Relevant medical evidence consists of the Veteran's service treatment records as well as records of VA treatment the Veteran has received since service.  A review of the Veteran's service treatment records does not reveal that he complained of or was treated for any problems with his shoulders while in service.  On a July 1988 separation report of medical history form, the Veteran was asked directly if he experienced any shoulder problems; the Veteran answered "No."  

Records of the Veteran's post-service treatment with private treatment providers indicates that he underwent surgery to treat a ganglion cyst on his right shoulder in 1993.  However, no follow-up records of that surgery are present.  Similarly, there is no indication that the Veteran has complained of or sought treatment for any problems with his shoulders from either private or VA treatment providers at any time during the claim period.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left or right shoulder disorder.  In so finding, the Board notes as an initial matter that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

The Veteran's application for service connection for a bilateral shoulder disorder was received in June 2009.  However, the record does not reflect any complaints or clinical findings of any shoulder disorder; nor has the Veteran identified any symptoms of a shoulder disorder from which he currently suffers.  The Veteran has not otherwise made any complaints of symptoms related to his claimed shoulder disorder.  In this case, there is absent from the record competent medical evidence assigning the Veteran a diagnosis of a shoulder disorder at any point during the claim period.  No medical professional provides findings or opinions to that effect, and the Veteran has not presented or alluded to the existence of any such disability or medical evidence or opinion reflecting disability.   There is simply a lack of any evidence demonstrating that the Veteran has a current diagnosis.  See 38 C.F.R. § 3.303.

As noted above, the Veteran stated on his claim for benefits that he wished to seek service connection for a bilateral shoulder disorder.  The Veteran is competent to provide information concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms in service or currently).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any symptoms of a shoulder disorder that he currently experiences are attributable to military service or to any diagnosed disease process.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, and as discussed above, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran appears to contend that he experiences a bilateral shoulder disorder due to service, the Board finds persuasive that-with the exception of the 1993 surgery for a ganglion cyst of the right shoulder-there is no notation whatsoever in the Veteran's record concerning a diagnosis of any shoulder disorder-left or right.  There is simply no medical evidence demonstrating that the Veteran has sought medical treatment at any time during the claim period for a shoulder disorder, or has complained of any associated symptoms to any medical professional at any time since the filing of the instant claim.

Thus, in this case, when weighing the evidence of record, the Board finds probative the fact that the Veteran has never been diagnosed with or treated for a shoulder disorder at any point either during or after service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as a current diagnosis for any claimed shoulder disability.  See Bostain, 11 Vet. App. at 127.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  With no persuasive medical evidence of a diagnosed disability, the analysis ends, and service connection for a shoulder disorder must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection , that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


C.  Claims for Increase-Back, Right Knee, and Right Ankle

The Veteran contends that his chronic lumbar strain with spondylosis and degenerative disc disease, chondromalacia of the right knee, and status post injury of the right ankle are more disabling than indicated by the assigned ratings.  He therefore contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in June 2009, August 2010, and June 2012, as well as records of the Veteran's ongoing treatment with VA treatment providers.  At the June 2009 examination, the Veteran complained of pain in his right knee, back, and right ankle.  In particular, he stated that he experiences pain and tightness in the right ankle and pain behind the right kneecap that increased on kneeling or climbing.  No incapacitating episodes were reported.  On physical examination, the Veteran was found to have a normal gait.  Range-of-motion testing of the right knee was flexion to 115 degrees and extension to 0 degrees.  No swelling, heat, or instability was noted in the right knee, although there was tenderness around the patella.  Examination of the back found flexion to 50 degrees with pain.  Evaluation of the right ankle found no tenderness, instability, or swelling, although some loss of motion was found.  Range-of-motion testing of the right ankle found dorsiflexion to 10 degrees, plantar flexion to 40 degrees, inversion to 30 degrees, and eversion to 0 degrees.  Radiological evaluation found minimal patellofemoral degenerative change in the right knee, as well as degeneration of the lumbar spine at L5-S1 and degenerative disc disease at that level.  He was diagnosed with right ankle degenerative arthritis with healed old fracture, patellofemoral pain syndrome with chondromalacia of the right knee, and chronic lumbar sprain with degenerative disc disease at L5-S1.  The examiner noted the Veteran experienced functional limitation in the form of pain on motion of the back and knees with squatting, kneeling, or climbing.   

Report of the August 2010 VA examination noted the Veteran's complaints of pain in his right knee and ankle.  The examiner reviewed medical records showing that no ACL tear was present.  The examiner found the Veteran to experience chondromalacia patella of the right knee with retropatellar pain.  Radiological evaluation of the right ankle was also reviewed, which showed only minimal calcific densities but no arthritis or ankylosis.  The Veteran complained of instability in the right knee, but none was found on examination.  On physical examination of the Veteran's right knee, no laxity or instability was noted.  The range of motion of the Veteran's right knee was extension to 0 degrees and flexion to 120 degrees without pain.  Range-of-motion testing of the Veteran's right ankle found dorsiflexion to 10 degrees, plantar flexion to 40 degrees, eversion to 5 degrees, and inversion to 30 degrees.  Some tenderness was noted in the ankle.  The examiner diagnosed the Veteran with chondromalacia patella of the right knee and remote ankle fracture of the right ankle with mild interosseous membrane calcification.

Report of the June 2012 VA examination of the Veteran's spine noted the Veteran's complaint of pain and stiffness in the lumbar spine.  The Veteran stated that he experienced limited movement, fatigability, and pain on motion of his lumbar spine.  Range-of-motion testing found the Veteran to have forward flexion to 60 degrees without pain on repetitive motion.  No tenderness to palpation was noted, although the Veteran was found to have guarding and muscle spasm of the spine that did not result in abnormal gait or spinal contour.  Muscle strength was normal in the lower extremities.  The Veteran was noted to have mild radiculopathy bilaterally in the lower extremities, but no other neurological complications were noted.  The examiner further noted the Veteran's' diagnosis of intervertebral disc syndrome with incapacitating episodes of at least one week but less than two weeks in the previous year.  The examiner also found the Veteran to have arthritis and spondylosis in the spine that caused pain with bending, lifting, and twisting.  In an addendum opinion issued in June 2012, the examiner clarified that the Veteran's degenerative disc disease and spondylosis of the lumbar spine developed as a result of his chronic lumbar strain.

Report of the June 2012 VA examination of the Veteran's right knee noted that he again complained of pain behind the right kneecap that increased with squatting or climbing.  Range-of-motion testing found flexion to 120 degrees without pain and extension to 0 degrees without pain.  Repetitive-motion testing showed the Veteran to have fatigability, pain, and disturbance of locomotion, but no further limitation of motion was noted.  Muscle strength was normal, and no instability, subluxation, or dislocation was found, although crepitation on motion was noted.  The examiner found no subluxation but found arthritis of the right knee to be present, limiting the Veteran's squatting, kneeling, and climbing.  In an addendum opinion issued in June 2012, the examiner clarified that the Veteran's arthritis in the knee is a progression of his chondromalacia patella.

Report of the June 2012 VA examination of the Veteran's right ankle reflects the Veteran's complaint of pain and stiffness in the ankle that increased with walking.  The examiner acknowledged the Veteran's complaint of painful motion, instability, and limited motion in the right ankle.  Range-of-motion testing was plantar flexion to 35 degrees and dorsiflexion to 5 degrees, with no pain or limitation on repetitive motion.  No tenderness to palpation, laxity, or ankylosis was noted on examination.  Radiological evaluation showed arthritis in the right ankle, and the examiner also diagnosed the Veteran with a healed fracture and old sprain.  The examiner noted that prolonged walking on uneven ground caused pain in the ankle.  

Records of the Veteran's ongoing treatment with VA treatment providers reflect that he has consistently sought treatment for his knee, low back, and right ankle problems in the years since his claim was filed.  He was seen in July 2009 for aggravation of "baseline chronic pain" in  his low back after a fall.  He was again seen in November 2009 for complaints of right knee and ankle pain and instability.  At that time, radiological study of the right ankle found an "essentially normal ankle."  Similarly, MRI study of the Veteran's right knee conducted in December 2009 found no meniscal or ligament tear.  He was seen in October 2011 on an emergent basis for complaints of back pain and muscle strain; at that time, he was given an excuse to miss work for five days.  A follow-up note from November 2011 indicates that the Veteran had been cleared for light duty, although a January 2012 treatment note indicates that the Veteran was still off work.  In addition to the medical evidence, the Veteran has submitted statements in support of his claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  

Regarding the Veteran's lumbar strain with spondylosis and degenerative disc disease, in its October 2009 rating decision, the RO evaluated the disorder in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a (2012).  In that decision, the RO continued the 20 percent disability rating for lumbar strain with spondylosis and degenerative disc disease already assigned.

Under the General Rating Formula for Diseases and Injuries of the Spine, the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

Several notes follow the general rating formula. Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.)  [With respect to the thoracolumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Following its review of the medical evidence of record, the Board finds that, for the entirety of the claim period, the Veteran's lumbar strain with spondylosis and degenerative disc disease warrants a disability rating of no more than 20 percent.

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than 50 degrees, warranting no higher than a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's June 2009 VA examination, he was noted to have flexion to no worse than 50 degrees with some complaints of pain during repetitive motion.  Similarly, at the Veteran's June 2012 examination, he was noted to have flexion to 60 degrees with no pain on repetitive motion testing. As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion at his June 2009 and June 2012 examinations and finds, in light of that fact, that the Veteran's forward flexion of the thoracolumbar spine is functionally limited to, at worst, 50 degrees.  The Board thus concludes that the limited range of motion displayed by the Veteran at his June 2009 and June 2012 VA examination most closely approximates the level of disability contemplated by the 20 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 30 degrees or less at any time, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's low back disorder has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating.  The Board acknowledges that the Veteran's June 2009 VA examination revealed painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the 20 percent rating assigned.  Therefore, the Board does not find that a rating higher than 20 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected chronic lumbar strain with spondylosis and degenerative disc disease.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Further, the Board acknowledges that the Veteran has been diagnosed with bilateral lower extremity radiculopathy associated with his service-connected lumbar spine disorder.  However, he is in receipt of separate ratings for those disabilities, to which all of his lower extremity neurological symptoms have been attributed.  (These issues are addressed in the remand that follows.)  Absent a showing of any other neurologic problem related to the back, any additional separate ratings for neurological complications are not warranted.

The Board has also considered the Veteran's chronic lumbar strain with spondylosis and degenerative disc disease under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time during the claim period.  In that connection, the Board notes that the June 2012 VA examiner found that the Veteran  experienced incapacitating episodes totaling less than two weeks in the year prior to the examination.  No more extensive periods of incapacitation have been noted at any time during the appeal period.  As such, the Board finds that consideration of the Veteran's chronic lumbar strain with spondylosis and degenerative disc disease under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 20 percent.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes of at least two weeks' total duration during any 12-month period during the current appeal.

In sum, the evidence of record shows that, for the entirety of the claim period, a rating higher than the currently assigned 20 percent for the Veteran's chronic lumbar strain with spondylosis and degenerative disc disease is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).

Turning to the Veteran's chondromalacia of the right knee, the Board notes that in the October 2009 decision, the RO evaluated the chondromalacia of the right knee under Diagnostic Code 5257, governing evaluation of recurrent subluxation and lateral instability of the knee.  38 C.F.R. § 4.71a.  Under that Diagnostic Code, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.

Additionally, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a disability rating higher than 10 percent for chondromalacia of the right knee at any time during the claim period.  In that connection, the Board notes that although the RO has used Diagnostic Code 5257 in awarding a 10 percent rating, the examiners have failed to find evidence of any instability or subluxation in the Veteran's right knee at any time during the claim period.  Therefore, the Board does not find that a compensable rating is warranted on account of lateral instability or subluxation.

Further, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's chondromalacia of the right knee was so disabling as to approximate the level of impairment required for the assignment of a separately compensable rating for limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  In reaching this decision, the Board observes that range-of-motion testing has showed that the Veteran's flexion and extension levels have not resulted in a level of disability warranting a compensable rating.  As noted above, at a June 2009 VA examination, the Veteran demonstrated flexion of 115 degrees with full extension.  Similarly, the August 2010 and June 2012 VA examiners found the Veteran to have limitation of flexion to 120 degrees, with full extension to 0 degrees.  These findings do not approximate the compensable levels for disability ratings for limitation of flexion or extension (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As the functional impact of the Veteran's right knee disability has been considered by the examiners and the ratings currently assigned as discussed above, no separate rating is warranted under Diagnostic Codes 5260 or 5261 for the Veteran's right knee disability.

Regarding the diagnosis of arthritis in the right knee, the Board finds that no separately compensable evaluation is warranted under Diagnostic Code 5003 or 5010.   In that connection, the Board notes in particular that, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Code 5003 is 10 percent.  Although the medical evidence reflects that the Veteran complained of pain, instability, and tenderness on motion of his right knee, there is no evidence to suggest that he had functional losses of his right knee tantamount to a compensable level of limited motion at any time during the claim period.  Thus, even considering the pain on motion noted by the Veteran's VA providers and complained of by the Veteran, the Board concludes that the Veteran's chondromalacia of the right knee was not so disabling as to approximate the level of impairment required for assignment of a higher rating under the limitation-of-motion criteria at any time during the claim  period.  

Turning to an analysis of the Veteran's status post injury of the right ankle, the Board notes that the Veteran's service-connected status post injury of the right ankle has been evaluated in accordance with the criteria set forth in Diagnostic Code 5271, governing limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The Board notes that a 20 percent rating is the highest rating available for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  A higher rating is warranted for ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273, 5274 (2012).

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected status post injury of the right ankle warrants no more than the 10 percent disability rating already assigned.  In so finding, the Board notes that at the June 2009 and August 2010 VA examinations, the Veteran was found to have dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  Some tenderness was noted in the ankle.  In the most recent June 2012 VA examination, the Veteran was found to have plantar flexion to 35 degrees and dorsiflexion to 5 degrees, with no pain or limitation on repetitive motion.  The Veteran was found to have arthritis of the ankle, but no tenderness to palpation, laxity, or ankylosis was noted on examination.  

As there is no medical evidence of record suggesting that the symptoms caused by right ankle disability equate to worse than moderate limitation of motion, a higher rating is not warranted, and has not been at any time from the inception of the claim.  Additionally, a rating higher than 10 percent under another Diagnostic Code is not warranted for the Veteran's right ankle disability.  In that connection, the Board notes, with regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right ankle.  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating higher than 10 percent for the Veteran's service-connected status post injury of the right ankle.  Further, although radiological evidence has shown the Veteran to have arthritis in the right ankle, arthritis in the absence of limitation of motion does not warrant a rating of 20 percent unless incapacitating episodes are shown, which has not been the case here.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012) (requiring occasional incapacitating exacerbations and the involvement of two or more major joints or two or more minor joint groups for a 20 percent disability rating).  Thus, a rating higher than 10 percent is not warranted under Diagnostic Codes 5003 and 5010.

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his service-connected status post injury of the right ankle, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202(1995).  Although the Veteran reports pain, he does not experience such a loss of motion due to pain that his limitation could be considered "marked."  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints of pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.

For the foregoing reasons, the Board thus concludes that a rating higher than 10 percent is not warranted for status post injury of the right ankle under any other potentially applicable Diagnostic Code pertaining to ankle disabilities.  In sum, the evidence of record shows that, for the entirety of the claim period, a rating higher than the currently assigned 10 percent for the Veteran's status post injury of the right ankle is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered the Veteran's contentions with regard to his claims for higher ratings for his service-connected lumbar strain with spondylosis and degenerative disc disease, chondromalacia of the right knee, and status post injury of the right ankle.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as analyzed in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The above rating determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant referral for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected lumbar strain with spondylosis and degenerative disc disease, chondromalacia of the right knee, or status post injury of the right ankle has rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of any rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected lumbar strain with spondylosis and degenerative disc disease warrants a rating of no more than 20 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2012).  In addition, the Board finds that the Veteran's service-connected chondromalacia of the right knee warrants a rating of no more than 10 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).  The Board further finds that a rating higher than 10 percent for status post injury of the right ankle is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5271 (2012).  This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence to reopen a claim of service connection for a left knee disorder has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a left or right shoulder disorder is denied.

Entitlement to a rating higher than 20 percent for lumbar strain with spondylosis and degenerative disc disease is denied.

Entitlement to a rating higher than 10 percent for chondromalacia of the right knee is denied.

Entitlement to a rating higher than 10 percent for status post injury of the right ankle is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for entitlement to service connection for a left knee disorder, a bilateral wrist disorder, and his claims for higher ratings for radiculopathy of the lower extremities.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has a left knee disorder that has been caused or worsened by his service-connected chondromalacia of the right knee and status post right ankle injury.  The Veteran also contends that he has a bilateral wrist disorder that he believes is directly related to his time on active duty.

Regarding diagnosis of the Veteran's left knee and wrist disorders, the Board acknowledges that service treatment records reflect that he was treated in December 1986 for complaints of pain in his right hand and wrist.  He was also treated for problems with his right ankle and right knee during service, but no complaints of or treatment for left knee impairment is present in the service record.  Post-service records reflect that the Veteran was diagnosed with bilateral carpal tunnel syndrome in December 1994 and underwent right carpal tunnel release in early 1995.  He underwent VA examination, most recently in June 2012, to address his left knee claim.  However, although the Veteran was scheduled also to undergo VA examination of his wrists in August 2010, he was unable to complete the examination due to an unrelated infection.  Although the examiner indicated his intention to attempt the wrist examination at a later date, no such examination has since been conducted.  Further, at the August 2010 VA examination, the examiner diagnosed the Veteran with chondromalacia of the left knee and opined that the disorder was not likely caused by any right knee or ankle disorder.  However, no opinion was provided as to whether service-connected disability aggravated the disorder .  Similarly, at the June 2012 VA examinations, the examiner diagnosed the Veteran with chondromalacia and osteoarthritis of the left knee and opined that the disorders were not likely related to service or to his right knee disorder.  However, the examiner did not offer an opinion as to whether any left knee disorder has been chronically worsened by the Veteran's service-connected right knee and right ankle disorders.  

Once VA undertakes to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although the August 2010 and June 2012 VA examiners attempted to conduct evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiners did not provide adequately reasoned opinions as to whether the Veteran's currently diagnosed left knee disorder has been worsened by his service-connected chondromalacia of the right knee or status post right ankle injury.  In addition, despite the stated intentions of the August 2010 VA examiner, there has been no examination of the Veteran's wrists.  Thus, the VA medical opinions obtained to date are insufficient.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a left knee disorder, including as secondary to service-connected chondromalacia of the right knee and status post right ankle injury, as well as his claim for service connection for a bilateral wrist disorder on a direct basis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

As noted in the introduction, the RO issued a rating decision in September 2012, awarding a separate 20 percent disability rating for left lower extremity radiculopathy and a separate 10 percent disability rating for right lower extremity radiculopathy.  The Veteran was also provided a supplemental statement of the case (SSOC) in September 2012, in which the RO denied the Veteran's claim for increase for low back disability; however, the radiculopathy issues were not addressed.  

Because the claims that were originally appealed to the Board included an increased disability rating for chronic lumbar strain with spondylosis and degenerative disc disease, and because the RO awarded separate disability ratings for lower extremity radiculopathy pursuant to that claim, the question of whether higher ratings should now be assigned for service-connected radiculopathy of the bilateral lower extremities remains on appeal.  

When additional evidentiary development is undertaken by the RO on an issue on appeal, a SSOC is required.  38 C.F.R. § 19.31 (2012).  After awarding the separate rating in September 2012, the RO did not prepare a SSOC, and no withdrawal of the appeal of these questions was submitted by the Veteran.  Consequently, a remand is required so that a SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain, as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a claim of service connection on the basis of secondary service connection.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examinations and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2012).

Wrists-VA examination is necessary to determine the etiology of any current wrist disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each wrist disorder found.  As for each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed wrist disorder is attributable to the Veteran's time on active duty.  The Veteran's in-service complaints of right hand and wrist pain, as well as the 1994 diagnosis of bilateral carpal tunnel syndrome and 1995 right carpal tunnel release, must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

Left knee-VA examination of the left knee is necessary to determine the etiology of any current left knee disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each left knee disorder found .  As for each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed left knee disorder has been caused or made chronically worse by the Veteran's service-connected chondromalacia of the right knee and/or status post right ankle injury.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

3.  The AOJ must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be considered in light of all pertinent evidence and legal authority.  The AOJ must, for each benefit sought but not granted, issue a SSOC.  The SSOC must specifically address, among other things, the ratings for left lower extremity and right lower extremity radiculopathy, unless the Veteran is satisfied with those ratings.  The pertinent rating criteria should be cited and the evidence addressed in the AOJ's analysis.  The Veteran should be afforded the appropriate time period for response before the claims file is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


